Title: To George Washington from Robert R. Livingston, 13 March 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dr Sir
                            Philadelphia 13th March 1783
                        
                        I last night did myself the honor to write to your Excellency—This is only designed to cover the inclosed to
                            Genl Carleton Congress having referred it generally to you. I have the honor to be with great esteem &
                            respect Dr Sir Your Excellencys Most Obt Hum: Servt
                        
                            Robt R. Livingston
                        
                    